DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/30/2022.  These drawings are acceptable.

Election/Restrictions
Newly submitted/amended claims 1-6, 8-9, 14-16, and 21-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims in question do not require a transmission, do not require a cord, and/or do not require a cord at least partially wrapped around the outer member, all of which are required by the originally presented invention. The claimed component is a subcombination which does not require all the particulars of the combination which was originally presented and vice versa, and has separate use outside of a transmission requiring a cord, such as being used as an impeller in a pump, or being used in a transmission which does not require a cord wrapped around the outer member. Finally, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), and a serious examination and search burden would exist if restriction were not required by the examiner.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 8-9, 14-16, and 21-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claim 12 is allowed.
The closest prior art to claim 12 is Ruef (Us 2012/0305870) which discloses a transmission (a pulley transmits force) having a spool having a bore (Fig. 2a), and an outer member (para. [0018], [0017], [0040], [0052], [0065], claims 5 & 6. The “foam” “jacket”) a cord at least partially wrapped around the outer member (the disclosed “cable”). However, while a cord (i.e. the “cable”) is at least partially wrapped around the outer member, the wrapping around the outer member is not such that the rotation of the spool will necessarily cause a tension force to be applied to the cord (This is because the device of Ruef is a cable pulley, and the cable/cord is not disclosed as being attached at one end to the spool/pulley, and so rotation of the pulley will not necessarily cause more than a negligible amount of tension to be applied to the cord/cable). Furthermore, Ruef teaches away from configuring the spool so that rotation of the spool causes a tension force to be applied to the cord, since Ruef teaches a bearing (30; Fig. [0039]) in the bore (29) of the spool, which means the device of Ruef is meant to rotate about a shaft rather than be turned by a shaft (such as being turned by a shaft of a motor). Furthermore, Ruef also does not teach the device is configured such that a greater tension force causes the foam outer member to constrict more than a lower tension force. While as with any material object, a greater force applied around an object will constrict that object to some degree, Ruef does not teach such constriction to be intended or desired, and teaches away from more than a negligible amount of constriction since the point of the foam jacket is to keep other parts in position and impart additional stability (para. [0017]).
Another close piece of prior art to claim 12 is Suzuki (US 2003/0190173) which discloses foam on a roller (para. [0099]), but rather than disclosing a cord or cord-like object around the foam, discloses a wide belt for transferring an image (para. [0071]). Thus, Suzuki teaches away from the wide belt being swapped for a cord, since the device of Suzuki would be inoperative for its intended purpose of photocopying/printing.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658    


/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658